Citation Nr: 1047637	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to a compensable initial rating for a right foot 
strain.

2.  Entitlement to a compensable initial rating for a left foot 
strain.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1975 to February 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
strains of the right and left feet.  

In his February 2008 VA examination, the examiner indicated that 
X-rays were requested of the bilateral feet, to be performed at 
the VA Medical Center (VAMC) in Fresno, California.  As records 
of these X-rays are potentially pertinent to his pending foot 
claims and have not been obtained, remand is required.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  VA's duty to assist includes obtaining 
relevant VA and private medical records when the existence and 
location of such records has been made known to VA.  38 U.S.C.A. 
§ 5103A(b).  

Because there are outstanding potentially-pertinent medical 
records, which are referenced in the record, the Veteran's claim 
has not been specifically developed, and remand is required for 
full compliance with VA's duty to assist the Veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Medical records from the VAMC in Fresno, 
California, specifically the referenced X-
rays, as well as any other pertinent medical 
treatment records, should be requested and 
associated with the claims file.  If they are 
non-existent or otherwise unavailable, then a 
notation to that effect should be inserted in 
the claims file.

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

